84805: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25184: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84805


Short Caption:PHILLIP MORRIS USA INC. VS. DIST. CT. (ROWAN)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A811091Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeProduct Liability Advisory Council, Inc.Bruce Scott Dickinson
							(Stephenson & Dickinson, P.C.)
						Christopher Dean Dusseault
							(Gibson, Dunn & Crutcher LLP/Los Angeles)
						Sarah Margaret Kushner
							(Gibson, Dunn & Crutcher LLP/Los Angeles)
						


PetitionerPhilip Morris USA, Inc.Lindsey K. Heinz
							(Shook, Hardy & Bacon LLP/Kansas City)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						


Real Party in InterestDolly RowanSean K. Claggett
							(Claggett & Sykes Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Matthew S. Granda
							(Claggett & Sykes Law Firm)
						Fan Li
							(Kelley Uustal/Fort Lauderdale)
						David P. Snyder
							(Claggett & Sykes Law Firm)
						William T. Sykes
							(Claggett & Sykes Law Firm)
						


Real Party in InterestJerry's NuggetSpencer Miles Diamond
							(King & Spalding LLP/Atlanta)
						Ursula Marie Henninger
							(King & Spalding, LLP/Charlotte)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Valentin Leppert
							(King & Spalding LLP/Atlanta)
						Joseph A. Liebman
							(Bailey Kennedy)
						


Real Party in InterestJoe's Bar, Inc.Spencer Miles Diamond
							(King & Spalding LLP/Atlanta)
						Ursula Marie Henninger
							(King & Spalding, LLP/Charlotte)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Valentin Leppert
							(King & Spalding LLP/Atlanta)
						Joseph A. Liebman
							(Bailey Kennedy)
						


Real Party in InterestLiggett Group, LLCJ. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Kelly Anne Elizabeth Luther
							(Kasowitz Benson Torres LLP/Miami)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Real Party in InterestNavona CollisonSean K. Claggett
							(Claggett & Sykes Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Matthew S. Granda
							(Claggett & Sykes Law Firm)
						Fan Li
							(Kelley Uustal/Fort Lauderdale)
						David P. Snyder
							(Claggett & Sykes Law Firm)
						William T. Sykes
							(Claggett & Sykes Law Firm)
						


Real Party in InterestQuick Stop Market, LLCSpencer Miles Diamond
							(King & Spalding LLP/Atlanta)
						Ursula Marie Henninger
							(King & Spalding, LLP/Charlotte)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Valentin Leppert
							(King & Spalding LLP/Atlanta)
						Joseph A. Liebman
							(Bailey Kennedy)
						


Real Party in InterestR.J. Reynolds Tobacco CompanySpencer Miles Diamond
							(King & Spalding LLP/Atlanta)
						Ursula Marie Henninger
							(King & Spalding, LLP/Charlotte)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Valentin Leppert
							(King & Spalding LLP/Atlanta)
						Joseph A. Liebman
							(Bailey Kennedy)
						


Real Party in InterestRussell ThompsonSean K. Claggett
							(Claggett & Sykes Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Matthew S. Granda
							(Claggett & Sykes Law Firm)
						Fan Li
							(Kelley Uustal/Fort Lauderdale)
						David P. Snyder
							(Claggett & Sykes Law Firm)
						William T. Sykes
							(Claggett & Sykes Law Firm)
						


Real Party in InterestSilver Nugget Gaming, LLCSpencer Miles Diamond
							(King & Spalding LLP/Atlanta)
						Ursula Marie Henninger
							(King & Spalding, LLP/Charlotte)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Valentin Leppert
							(King & Spalding LLP/Atlanta)
						Joseph A. Liebman
							(Bailey Kennedy)
						


Real Party in InterestThe Poker PalaceSpencer Miles Diamond
							(King & Spalding LLP/Atlanta)
						Ursula Marie Henninger
							(King & Spalding, LLP/Charlotte)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Valentin Leppert
							(King & Spalding LLP/Atlanta)
						Joseph A. Liebman
							(Bailey Kennedy)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentVeronica Barisich





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/02/2022Filing FeeFiling fee paid. E-Payment $250.00 from D. Lee Roberts, Jr.. (SC)


06/02/2022Petition/WritFiled Philip Morris USA Inc.'s Petition for Writ of Mandamus or, Alternatively, Prohibition. (SC)22-17469




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-17470




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-17471




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-17472




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-17473




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)22-17476




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)22-17477




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)22-17478




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)22-17479




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 9. (SC)22-17480




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 10. (SC)22-17481




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 11. (SC)22-17482




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 12. (SC)22-17483




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 13. (SC)22-17484




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 14. (SC)22-17485




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 15. (SC)22-17487




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 16. (SC)22-17488




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 17. (SC)22-17489




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 18. (SC)22-17490




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 19. (SC)22-17491




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 20. (SC)22-17492




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 21. (SC)22-17493




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 22. (SC)22-17494




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 23. (SC)22-17495




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 24. (SC)22-17496




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 25. (SC)22-17497




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 26. (SC)22-17498




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 27. (SC)22-17499




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 28. (SC)22-17500




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 29. (SC)22-17501




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 30. (SC)22-17502




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 31. (SC)22-17503




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 32. (SC)22-17504




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 33. (SC)22-17505




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 34. (SC)22-17506




06/02/2022AppendixFiled Appendix to Petition for Writ - Volume 35. (SC)22-17507




06/09/2022Notice/IncomingFiled Real Parties in Interest, Dolly Rowan, Navona Collison and Russell Thompson's Notice of Appearance for Micah S. Echols and David P. Snyder. (SC)22-18343




06/15/2022Notice/IncomingFiled Philip Morris USA Inc.'s Errata to Petition for Writ of Mandamus or, Alternatively, Prohibition. (SC)22-19081




06/24/2022Notice/IncomingFiled Notice of Appearance of Counsel for Bruce Scott Dickinson for proposed amicus, The Product Liability Advisory Counsel, Inc. (SC)22-20072




06/24/2022MotionFiled Motion to Associate Counsel. Christopher Dean Dusseault for proposed amicus, The Product Liability Advisory Counsel, Inc. (SC)22-20084




06/24/2022MotionFiled Motion to Associate Counsel. Sarah Margaret Kushner for proposed amicus, The Product Liability Advisory Counsel, Inc. (SC)22-20085




06/24/2022MotionFiled Motion For Leave to File Amicus Brief in Support of Philip Morris USA Inc.'s Petition For Writ of Mandamus or, Alternatively, Prohibition.  (DETACHED PLAC'S AMICUS BRIEF AND FILED SEPARATELY PER ORDER FILED 7/8/22). (SC)22-20093




07/08/2022Order/ProceduralFiled Order Granting Motions.  The Product Liability Advisory Council, Inc. (PLAC) has moved for leave to file an amicus brief in support of petitioner's petition for writ of mandamus or prohibition.  The clerk of this court shall detach the amicus brief from the motion and shall file it separately.  The clerk of this court shall add attorney Bruce Scott Dickinson and the law firm of Stephenson & Dickinson, P.C, to the docket as Nevada counsel for amicus.  Attorneys Christopher Dean Dusseault and Sarah Margaret Kushner, both of Gibson, Dunn & Crutcher, LLP shall be permitted to appear on behalf of amicus PLAC in this appeal.  Nevada attorney Bruce Scott Dickinson of Stephenson & Dickinson, P.C, shall be responsible for all matters presented by Mr. Dusseault and Ms. Kushner in this matter.   (SC)22-21594




07/08/2022BriefFiled Product Liability Advisory Council's Amicus Brief.  (SC)22-21597




08/11/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/AS/MG  (SC)22-25184





Combined Case View